Citation Nr: 1643711	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Basic eligibility for non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION
 
The Veteran served on active duty from December 1982 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claim was subsequently transferred to the RO in Louisville, Kentucky.

The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in August 2013.  He did not appear.  As such, and because he has not asked for a rescheduling of the hearing, his request is deemed to be withdrawn.

Review of the record suggests the Veteran's intent to file for service connection for multiple disabilities for compensation purposes and not solely for non-service-connected pension.  Specifically, within his January 2013 VA Form 9 he requested VA compensation for the issues of entitlement to service connection for diabetic neuropathy, hypertension, diabetes, arthritis and nerve damage in the bilateral legs and feet.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's only period of active duty was from December 1982 to December 1984.






CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA pension benefits.  38 U.S.C.A. §§ 101(33), 1501, 1521 (West 2014); 
38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, the notice and assistance provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2014) need not be addressed.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran's claim for VA non-service-connected pension benefits was denied because he did not have the requisite service.  Under the law, pension is payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  VA's laws and regulations recognize August 5, 1964 through May 7, 1975 (the Vietnam era) as a period of war.  38 U.S.C.A. § 1110.  The next period of war began August 2, 1990 (the Persian Gulf War).

The Veteran's DD Form 214 reflects active duty service from December 1982 to December 1984.  He began his active duty period of service after the Vietnam Era had ended and he was discharged from active duty service prior to the beginning of the Persian Gulf War.  In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because he does not have qualifying service during a period of war, he does not have basic eligibility for VA pension benefits and his claim must be denied on that basis.  In the absence of basic eligibility requirements, entitlement to nonservice-connected pension is denied.




ORDER

Basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


